Citation Nr: 0600166	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-07 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date prior to July 23, 2002 for 
adding dependents to the veteran's compensation award.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to September 
1993.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 decision of the Department of 
Veterans Affairs (VA) St. Paul, Minnesota, Regional Office 
(RO).  In May 2004, the veteran testified at a hearing at the 
RO before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran contends that she is entitled to an effective 
date prior to July 23, 2002 for adding two of her dependents, 
born in March 1999 and June 2000, to her compensation award.  
The record reveals that, in July 2002, the veteran submitted 
a Declaration of Status of Dependents (VA Form 21-686c) that 
shows that she had three dependents, two of whom were born in 
March 1999 and June 2000, respectively.  However, there is no 
indication in the record that the veteran notified VA of her 
dependents' births in 1999 and 2000, prior to the July 2002 
filing.  

During the hearing in May 2004, the veteran's representative 
argued that, even though the veteran did not inform the VA of 
the birth of these dependents within one year of the date of 
birth of each, VA had notice of her children's births because 
each child was born at a fee-basis department of the 
Minneapolis VA Medical Center (VAMC).  It was argued that 
those records should be obtained and considered by the Board 
in conjunction with the veteran's claim.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Here, the record reflects that the veteran was not provided 
with a letter notifying her of the provisions of the VCAA, in 
particular the evidence necessary to substantiate her claim, 
of the division of responsibility between the VA and the 
veteran with regard to obtaining evidence, and that she may 
submit any evidence in her possession pertaining to the 
claim.  To ensure that all due process requirements are met 
with regard to the VA's duty to notify, the veteran should be 
provided with a VCAA letter that specifically addresses her 
earlier effective date claim.

In light of the RO's need to furnish the veteran with 
additional VCAA notice and to further ensure that all due 
process requirement are fully satisfied, the RO should obtain 
copies of the records from the fee-basis department of the 
Minneapolis VAMC related to the births of the veteran's 
children in March 1999 and June 2000.  All records obtained 
should be associated with the claims folder.

Moreover, and significantly, it is also noted that the 
statement of the case (SOC) issued to the veteran in December 
2003 does not include a recitation of 38 C.F.R. § 3.401(b) 
(2005) that pertains to effective dates for award of 
additional compensation for dependents.  In the interest of 
due process, the RO should issue a supplemental statement of 
the case (SSOC) that includes consideration of the provisions 
of 38 C.F.R. § 3.401(b).

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED for the following:  

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  

2.  The RO should obtain copies of all VA 
fee-basis treatment records from the 
Minneapolis VAMC regarding the births of 
the veteran's children in March 1999 and 
June 2000.  All records obtained should 
be associated with the claims folder.

3.  When the above development has been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the appellant, she and her 
representative should be provided with a 
SSOC.  The SSOC should include a 
recitation of 38 C.F.R. 3.401(b) (2005) 
pertaining to effective dates for award 
of additional compensation for 
dependents.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case. The 
appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

